April 30 2013


                                          DA 12-0630

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2013 MT 117N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

WILLIAM F. LONGFELLOW,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Eighth Judicial District,
                        In and For the County of Cascade, Cause No. CDC-05-102
                        Honorable Kenneth R. Neill, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        William F. Longfellow (Self-Represented), Shelby, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                        Attorney General, Helena, Montana

                        John W. Parker, Cascade County Attorney, Susan Weber, Deputy County
                        Attorney, Great Falls, Montana



                                                    Submitted on Briefs: April 17, 2013

                                                               Decided: April 30, 2013


Filed:

                        __________________________________________
                                          Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1       Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal

Operating Rules, this case is decided by memorandum opinion and shall not be cited and

does not serve as precedent.    Its case title, cause number, and disposition shall be

included in this Court’s quarterly list of noncitable cases published in the Pacific

Reporter and Montana Reports.

¶2    This is an appeal of a denial of a motion to compel production of a plea agreement

filed by Appellant William Flynn Longfellow.

¶3    Longfellow was convicted by a jury on October 6, 2006, of sexual intercourse

without consent before the Honorable Kenneth R. Neill, Eighth Judicial District Court,

Cascade County. The District Court sentenced Longfellow to Montana State Prison for

fifty years, with ten years suspended. Longfellow’s conviction was affirmed by this

Court on October 9, 2008. See State v. Longfellow, 2008 MT 343, 346 Mont. 286, 194

P.3d 694.

¶4    Longfellow filed a petition for postconviction relief which was denied by the

District Court on November 12, 2010.          The denial of Longfellow’s petition for

postconviction relief was affirmed by this Court in a memorandum opinion issued July

29, 2011. See Longfellow v. State, 2011 MT 181N.

¶5    On September 4, 2012, Longfellow filed in the District Court a Motion to Compel

the prosecutor’s office and his former attorneys to produce copies of alleged plea

agreements, written and oral, which may have been allegedly used during his 2005-2006

trial proceedings.   On September 12, 2012, the District Court denied Longfellow’s

                                          2
request stating that “Longfellow [has] exhausted his remedies of appeal. There is no

pending matter before this Court. Longfellow has no meritorious reason needing any

communications and written plea agreements.”            Longfellow filed a motion for

reconsideration which was denied by the District Court on September 26, 2012.

Longfellow appeals to this Court the order denying his Motion to Compel.

¶6     The standard of review for the issue Longfellow raises is an abuse of discretion.

State v. Ross, 269 Mont. 347, 889 P.2d 161 (1995) (applying the standard of abuse of

discretion to matters of trial administration); Bartlett v. Allstate Ins. Co., 280 Mont. 63,

929 P.2d 227 (1996) (alleged discovery violations in a civil trial are reviewed for an

abuse of discretion). Longfellow has not alleged any facts which would indicate that the

information he seeks actually exists, let alone that the District Court has abused its

discretion in denying his request for the purported plea agreement. This Court has

repeatedly held that it will not consider unsupported issues or arguments on appeal. State

v. Ochadleus, 2005 MT 88, ¶ 32, 326 Mont. 441, 110 P.3d 448; State v. Rodarte, 2002

MT 317, ¶ 15, 313 Mont. 131, 60 P.3d 983.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. The

issues in this case are ones of judicial discretion and there clearly was not an abuse of

discretion.

¶8     Affirmed.

                                                 /S/ LAURIE McKINNON



                                             3
We Concur:

/S/ MIKE McGRATH
/S/ JIM RICE
/S/ PATRICIA COTTER
/S/ BETH BAKER




                      4